DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/12/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/13/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
4.    Claims 1-19 are allowed.
5.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11  ,which include, a method for holoscopic, optical coherence tomography for an object, in particular for an eye and the method having  providing source radiation  and illumination field having an area extent transverse to the direction of incidence and  collecting illumination radiation 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bublitz et al (10,568,503 B2) discloses an optical coherence tomography for performing measurements on the retina and provides source of radiation that is sweepable in wavelength and Everett et al (2019/0056214A1) discloses a system and methods for improved measurements reference failed to separating the measurement radiation collected from the object from the illumination radiation guided to the object and overlaying the measurement radiation with reference radiation and detecting an interference signal of the overlaid radiations with at least one detector and the radiation modes of the illumination in the illumination field are spatially and temporally coherent with one another but have a fixed phase difference from one another.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.